ORDER

Richard B. Chambers appeals from the judgment entered on his conviction after a jury trial of one count of second-degree rape and one count of third-degree domestic assault. Appellant challenges the admission of a booking video portraying him in an angry and violent state as well as alleged hearsay testimony regarding another officer’s response to a previous domestic disturbance involving Appellant and Victim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that *799the admission of neither piece of evidence was so prejudicial as to deprive Appellant of a fair trial. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).